IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10686
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSEPH CHRISTOPHER STENSON,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:94-CR-57-2
                        - - - - - - - - - -
                           April 5, 1996
Before WIENER, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Retained counsel for Joseph Christopher Stenson requests

permission to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967).    Stenson has filed an initial and a supplemental

response as well as several motions.

     The evidence was sufficient to support the jury's verdict

convicting Stenson of conspiracy to possess with intent to

distribute, and possession with intent to distribute, cocaine

base.    United States v. Lewis, 902 F.2d 1176, 1180-81 (5th Cir.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-10686
                                  -2-

1990); United States v. Gardea Carrasco, 830 F.2d 41, 44 (5th

Cir. 1987).   The Government did not breach the plea agreement.

United States v. Watson, 988 F.2d 544, 548 (5th Cir. 1993), cert.

denied, 114 S. Ct. 698 (1994).    Stenson's general allegations

cannot support a claim of selective prosecution.     United States

v. Sparks, 2 F.3d 574, 580 (5th Cir. 1993), cert. denied, 114 S.

Ct. 720, 899, 1548 (1994).    Finally, Stenson's challenge on

vagueness grounds to the sentencing guidelines is foreclosed by

Fifth Circuit precedent.     United States v. Fisher, 22 F.3d 574,

579 (5th Cir.), cert. denied, 115 S. Ct. 529 (1994).

     An independent review of counsel's brief, the points raised

by Stenson in his initial and supplemental responses to the

brief, and the record reveals no nonfrivolous issue for appeal.

Anders, 386 U.S. at 744.   Accordingly, counsel's motion is

GRANTED and the APPEAL IS DISMISSED.

     Stenson's motion for appointment of counsel is DENIED as

moot.   Stenson's motion for extension of time to file a

supplemental response is DENIED.